Smith, J.
(dissenting). Because I believe the majority has not adequately addressed the issues raised in this proceeding, I dissent.
The Nassau County Department of Social Services commenced this child protective proceeding alleging that appellant, Robert P., sexually abused and neglected his two daughters, Jaclyn P. (age 2 at the time of the incidents alleged here) and Melissa P. (age 3 at the time of the incidents alleged here). A preliminary evaluation was conducted of Melissa by Yael Layish, a certified social worker. After three visits, Layish was unable to conclude that Melissa was abused. Layish continued as Melissa’s therapist and after approximately seven or eight visits following the initial evaluation, Melissa stated that she had been sexually abused by her father.
The first issue raised by the appellant concerns the qualifications of the expert. Appellant contends that the qualifica*879tians of Layish to give expert corroborative testimony were never established. Specifically, the appellant argued that Layish could give testimony about Melissa’s out-of-court statements but was not qualified to give an opinion as to whether or not the child had been sexually abused, in part, because she was a social worker and not a psychiatrist or psychologist. The Family Court ruled only "that she is an expert in the area of sex — child sexual abuse”. It did not specifically address the issue of her expertise in a case involving corroboration of alleged sexual abuse where there were no physical findings of sexual abuse.
This case is different from that of Matter of Nicole V. (123 AD2d 97, affd 71 NY2d 121). There, the expert’s qualifications to give corroborative, opinion testimony were not challenged and she "was qualified, without objection, as an expert in counseling sexually abused children” (123 AD2d, at 99). This Court found that the out-of-court statements of the child, Nicole V., were corroborated both by the testimony of the expert and by physical evidence. Where, as here, an expert’s qualifications are challenged, the appropriate course is for the expert’s prior contact with similarly situated children to be considered. In this case such testimony should include the expert’s prior treatment of children of similar age, alleged to have been sexually abused, where there was no physical evidence of sexual abuse. Additionally, testimony should include the expert’s level of specialized training, the procedures utilized and the rationale for using them. Knowledge of methodologies generally accepted in the field is also relevant.
The second issue here involves the procedures used by an expert to determine whether or not a child has been sexually abused. Here appellant challenges the use of dolls by the expert in trying to determine if the child Melissa had been sexually abused. The use of the dolls in this case was challenged in the cross-examination of Layish when the appellant brought out that only the genitals of the dolls used were lifelike while the other features of the body, such as nose, eyes and ears, were painted on the dolls, and there were no fingers or toes. The doll procedure was also challenged in the testimony of a psychologist called by the appellant, Dr. Monty Weinstein, who was specifically asked about, and who challenged, the procedures used by Layish with respect to anatomical dolls. In his summation in the Family Court, the appellant again raised the issue of the use of dolls by Layish. One of the appellant’s points in his brief submitted to the Appel*880late Division was, "The use of anatomical dolls is not a reliable indicator of sex abuse.” In this Court the appellant has once again raised the issue of the improper use of dolls by Layish.
The literature indicates that the use of dolls with pronounced genitalia may or may not influence a child’s reaction to the dolls and may affect the credibility of the determination that a child has been abused.1 For these and other reasons, some courts do not permit the use of anatomical dolls in determining sexual abuse.2 Here, there was no evidence of the acceptance or nonacceptance by the scientific community of the use of dolls in determining sexual abuse of children. The use of these dolls in the determination of sexual abuse is a controversial subject which has been clearly raised in this case and requires this Court’s approval or disapproval after it appropriately weighs the opinions of the scientific community.
For these reasons, I would reverse the order of the Appellate Division and require a reopened hearing at which these issues are specifically addressed.
Chief Judge Kaye and Judges Simons, Titone, Bellacosa, Levine and Ciparick concur; Judge Smith dissents and votes to reverse in an opinion.
Judgment appealed from and order of the Appellate Division brought up for review affirmed, with costs, in a memorandum.

. See, Levy, Using "Scientific” Testimony to Prove Child Sexual Abuse, 23 Fam LQ 383; Newman, Assessing the Quality of Expert Testimony in Cases Involving Children, 22 J Psychiatry & L 181, 198.


. Matter of Amber B., 191 Cal App 3d 682, 236 Cal Rptr 623 (1987); Matter of Christie D., 206 Cal App 3d 469, 253 Cal Rptr 619 (1988).